Citation Nr: 0618427	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  02-14 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had active service from January 1983 to October 
1997.

This appeal comes before the Board of Veterans' Appeals 
(Board)  from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that, in pertinent part, denied the 
veteran's claim seeking entitlement to service connection for 
bilateral hearing loss and for hypertension.  

In October 2004, the Board remanded the case for additional 
development.  In February 2006, the RO granted service 
connection for right ear hearing loss.  That decision was a 
complete grant of benefits with respect to the issue of 
service connection for right ear hearing loss.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  However, the 
appeal for service connection for left ear hearing loss 
continues.  

The October 2004 Board Remand referred a claim for an 
increased rating for diabetes mellitus to the RO for 
appropriate action.  This is again referred for action deemed 
appropriate.  


FINDINGS OF FACT

1.  The medical evidence of record reflects that the 
veteran's left ear hearing is within normal limits.  

2.  Medical evidence indicates that hypertension did not 
begin during active service, was not manifested to a degree 
of 10 percent within a year of discharge from active service, 
nor was it caused by or aggravated by service-connected 
disability.




CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was not incurred in 
active service.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.385 (2005).

2.  Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2005).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA notified the veteran of the information and evidence 
needed to substantiate his claims for service connection for 
left ear hearing loss and for hypertension.  VA provided a 
rating decision, a statement of the case, supplemental 
statements of the case, and notice letters in November 2003, 
November 2004, and in April 2005.  These documents provide 
notice of the law and regulations as well as the reasons for 
the determination made regarding the claims.  These documents 
informed the veteran of what evidence is needed to 
substantiate the claims, what evidence he was responsible for 
obtaining, and what evidence VA would try to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter subsequent to 
the initial adverse decision, which would normally require a 
remand for compliance.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the Board did remand the 
case in October 2004.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the present appeal, 
because service connection is being denied, no disability 
rating or effective date will be assigned and there is no 
possibility of unfair prejudice to the veteran.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for Left Ear Hearing Loss

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Entitlement to service connection for impaired hearing is 
subject to 38 C.F.R. § 3.385 (2005), which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent. 

Service medical records (SMRs) suggest that the veteran 
served in a noisy environment.  The medical evidence of 
record reflects that the veteran's left ear hearing was 
within normal limits prior to active service, during active 
service, and since active service.  It is clear that any 
current left ear hearing threshold is not so severe as to 
meet VA's disability requirements.  No medical evidence to 
the contrary has been presented.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1991).  The claim for service connection for left ear 
hearing loss disability must be denied.  

Service Connection for Hypertension 

The SMRs reflect elevated blood pressure readings as early as 
1992, but no diagnosis of hypertension.  The SMRs reflect 
that the veteran was medically discharged from active 
military service because diabetes mellitus and plantar 
fasciitis arose during service in the 1990s.  Several blood 
pressure readings taken within one year of discharge from 
active service reflect hypertensive blood pressure, although 
no diagnosis of hypertension was given.  A May 2001 VA 
general medical examination report reflects hypertension 
since November 2000, controlled by medication.  

As noted in the introduction, in October 2004, the Board 
remanded the case.  According to a June 2005 VA hypertension 
compensation examination report, the physician reviewed the 
claim files and determined that a February 1998 VA Desert 
Storm examination report contained the first evidence of 
hypertension and a March 1998 VA Persian Gulf Registry 
examination report also revealed hypertension.  The VA 
physician opined that the veteran had essential hypertension 
that was manifested within one year of separation from active 
military service and was not associated with any post-service 
event.  

"Chronic diseases" as defined at 38 C.F.R. § 3.307 and 
3.309 are accorded special consideration for service 
connection.  Where a veteran served for at least 90 days 
during a period of war or after December 31, 1946, and 
certain chronic diseases, such as hypertension, become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A 10 percent rating is warranted if hypertension is 
manifested by diastolic blood pressure predominantly 100 or 
more, or if the systolic pressure is predominantly 160 or 
more, or if the condition requires continuous medication for 
control, and there is a history of diastolic pressure 
predominantly 100 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2005).  

In this case, although hypertension arose within a year of 
discharge, it was not severe enough to warrant a 10 percent 
evaluation within a year of discharge.  There are many blood 
pressure readings of record that are dated within a year of 
separation from active service; however, none of these blood 
pressure readings reflects a diastolic blood pressure of 100 
or more or a systolic pressure of 160 or more.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for service connection for hypertension is therefore denied.  




ORDER

Service connection for left ear hearing loss is denied.

Service connection for hypertension is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


